—Order unanimously affirmed without costs. Memorandum: Supreme Court properly dismissed plaintiffs Labor Law § 241 (6) causes of action against defendants Alekna Construction, Inc., StetsonHarza, Inc., also known as Harza Northeast, Inc., and Joseph A. Giruzzi, Inc., doing business as Joseph A. Giruzzi & Son. At the time she was allegedly injured, plaintiff was working as a secretary for the Utica City School District and, therefore, was "not engaged in a protected activity within Labor Law * * * § 241 (6)” (Warsaw v Eastern Rock Prods., 193 AD2d 1115; see, Jock v Fien, 80 NY2d 965, 967; Mordkofsky v V.C.V. Dev. Corp., 76 NY2d 573, 576-577; Malczewski v Cannon Design, 125 AD2d 941, 942). (Appeal from Order of Supreme Court, Oneida County, Tenney, J. — Labor Law.) Present — Pine, J. P., Wesley, Callahan, Davis and Boehm, JJ.